Citation Nr: 1513101	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disorder.
 
2. Entitlement to an effective date prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2014, regarding the issue of service connection for a low back disability. (This hearing also covered a second issue, which is no longer on appeal before the Board at present).  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to an earlier effective date for a compensable disability evaluation for the ulcer disability was not covered in the June 2014 hearing.  That issue was not on appeal at that time.  The Veteran later perfected his appeal on that issue by filing a VA Form 9 in February 2015.  In that Form 9, he marked the option expressly declining the opportunity for a Board hearing.  He has not since expressed a desire to appear at a Board hearing to give testimony on that issue.  Accordingly, he has not been denied due process in that regard.  See 38 C.F.R. § 20.700 (2014).  

The Board remanded this matter in September 2014.  Following the Board's remand and after the most recent adjudication of the relevant appeal in a January 2015 supplemental statement of the case (SSOC), the Veteran submitted additional pertinent evidence.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record makes it likely that a current disability in the low back, manifested by degenerative changes in the lumbar spine, is a result of an injury sustained during the Veteran's active duty service.  

2.  There is no basis to find an open and pending claim for an increased disability evaluation for chronic peptic ulcer with duodenal scarring prior to March 15, 2010.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability, manifested by degenerative changes in the lumbar spine, are met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.   The criteria for assignment of an effective date prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.400 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board grants service connection for the claimed low back disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary as to that issue.  With regard to the claim for an earlier effective date, the Veteran received a comprehensive VCAA notice letter in April 2010, which informed him of all necessary information regarding that issue.  It was sent prior to the July 2010 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the appeal being denied herein because his service treatment records have been obtained and appear to be complete.  Also, those available VA and private treatment records indicated as relevant are of record.  Although his complete VA treatment records are not available, the RO issued a formal finding in July 2010 explaining that VA treatment records from October 1976 to December 1976 could not be obtained.  The Veteran was informed of this fact by telephone in July 2010.  As such, it would not be reasonable to undertake any further action to attempt to obtain those VA treatment records.  

Aside from the VA treatment records, the Veteran testified at his Board hearing indicating that he had ongoing private treatment for his back after service.  See Board Hr'g Tr. 14-15.  He did not indicate that those records would be relevant to his ulcer.  Moreover, he indicated that those records were no longer obtainable.  See Board Hr'g Tr. 22.  

Otherwise, his records from the Social Security Administration (SSA) were obtained, and these contain extensive private treatment records.  Accordingly, the evidentiary record appears to be complete.

The Veteran has not undergone a VA examination specifically in connection with his appeal for an earlier effective date. The Board finds that an examination is not needed.  A VA examination would only be needed to inform the question of when entitlement to a compensable disability arose for the ulcer disability.  But, that issue is not central to resolution to the appeal as it is being assumed that entitlement arose at some point prior to the current effective date in March 2010.  The appeal is decided on the later "date of claim" basis of 38 C.F.R. § 3.400(o).  As such, the evidence of record is adequate to fully resolve the appeal, and no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2014).

II.  Analysis

A. Service Connection - Low Back

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Here, on the first element, the medical records confirm a current diagnosis in the low back.  A November 2012 private MRI revealed degenerative changes in the lumbar spine, and this diagnosis has been confirmed on subsequent occasions.  

Second, the Veteran maintains that he injured his back during service while playing "combat football."  See Board Hr'g Tr. 12.  The Veteran testified that he was hospitalized for this injury during service.  This injury is documented in copies of service treatment records (STRs) that the Veteran himself submitted.  Original copies of these STRs have not been obtained, including upon the RO's original request to the National Personnel Records Center (NPRC) for records.  However, the Board has no direct evidence to question the authenticity of the STRs.  

Other evidence in the claims file tends further increase the likelihood that the Veteran's report of this injury is credible.  For instance, he filed a VA Form 21-4176 in September 1976, one month after service, stating that he was injured in November 1975.  His description of the injury at that time was the same as he described it at the Board hearing.  Also, he underwent a VA examination in March 1977, which was within one year of his separation from service.  At that examination, he again described the same injury, and a diagnosis of "chronic lumbosacral strain, mild," was made.  As detailed by the Board in its September 2014 decision, there is some later evidence tending to impeach the Veteran's credibility more generally.  Nonetheless, there is no direct evidence controverting the Veteran's credibility at the time or later as to occurrence of this particular event.  Accordingly, the Board will find that it likely occurred, thereby establishing an in-service injury.  

Finally, the competent evidence makes it likely that there is nexus between the current disability and the in-service injury.  On this question, there is conflicting evidence.  

In favor of a nexus, as just described, the Veteran underwent a VA examination in March 1977, approximately seven months after service.  At that time, he complained of episodic low back pain and stiffness since being struck in the low back area while playing combat football in 1975.  X-rays showed no abnormality in the spine, but a diagnosis of chronic lumbosacral strain, mild, was made.  

Although this diagnosis included the word "chronic," a lumbosacral strain is not a "chronic" condition listed in  § 3.309(a).  Accordingly, service connection may not be granted on a presumptive basis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nonetheless, this diagnosis was made in close proximity to service, which tends to increase the likelihood that the Veteran had an ongoing medical condition resulting from service.  

Also in favor of a nexus, a private medical record from January 1987 lists right paraspinal muscle spasm in the problem list.  Furthermore, the Veteran filed a claim of service connection in November 1988.  He wrote that a back condition "should be documented in my active duty medical records."  While not conclusive evidence of persistent symptoms, these two items do tend to indicate that he had some intervening complaints during the years between his service and the confirmed diagnosis in 2012.  This tends to further increase the likelihood that the back injury in service resulted in recurrent symptoms after service.  

More directly, the Veteran's private (non-VA) chiropractor wrote in a November 2012 letter that it was his opinion that the Veteran's back condition was "decades old."  He clarified this ambiguous statement in a May 2014 letter by expressing that "[i]t is my opinion that [the Veteran's] current condition more likely that not originated from his active duty injuries."

Finally, the Veteran's private treating doctor wrote a letter in May 2014 stating his opinion that the MRI finding in 2012 and the associated chronic back pain "are due to his previous injury that he suffered in the military on October 10, 1975."  The doctor reasoned that the Veteran had documentation of a low back injury in the military on October 10, 1975, and he had had no other injury since then.  

The Board notes that this doctor's opinion is based on an accurate understanding of the facts, including that (a) the Veteran was injured during service, and (b) it does not appear that the Veteran had any intervening injuries.  Furthermore, the doctor gave a brief, but understandable rationale explaining the basis for his opinion.  Accordingly ,this doctor's opinion is strong evidence tending to increase the likelihood of a nexus in this case. 

Conflicting with this favorable evidence, the Veteran underwent a VA examination in January 2015.  This VA examiner gave an unfavorable opinion on the nexus question.  However, the Board must discount the probative weight of the VA examiner's opinion.  Most significantly, the VA examiner's entire rationale is as follows:

Rationale: There is a 32 year interval of no documen[ta]tion of any ongoing disability and/or therapy for his back condition resulting in a lack of a nexus between his current condition and his military service.

This opinion relies on a problematic and inaccurate factual predicate.  As a threshold matter, the VA examiner marked that the Veteran's sole diagnosis was lumbosacral strain.  This diagnosis conflicts with the diagnostic evidence affirmatively showing degenerative arthritis.  Next, the VA examiner relied on a lack of "documentation" of any ongoing disability where, in fact, there is some contemporaneous documentation of any ongoing disability.  The documentation is brief and isolated, but it exists, and the examiner either overlooked it or ignored it.   On this same point, the VA examiner also did not account for the Veteran's lay statements asserting that he did seek treatment during the "32 year interval."  See, e.g. Board Hr'g Tr. 14-15.  In short, the VA examiner gave a conclusory rationale that appears ultimately, based on an inaccurate factual foundation.  Thus, the VA examiner's opinion cannot be relied on as probative evidence outweighing the favorable evidence.   See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In light of the foregoing, the Board must find, after resolving all reasonable doubt in the Veteran's favor, that all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  


B.  Earlier Effective Date -
Chronic Peptic Ulcer With Duodenal Scarring

The Veteran maintains that he is entitled to an effective date earlier than March 15, 2010, for the award of a compensable rating for his service-connected ulcer disability.  In layman's terms, he has called this a request for "back pay."  

Applicable Law

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).   The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.157(b). When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. Id. at (b)(2).

To qualify as an informal claim for increased benefits under § 3.157(b)(1), two conditions must be met.  First, the report of examination must identify at least one (or more) specific, particular examination to qualify as an informal claim for increased benefits.  Second, the report of an examination must indicate that the veteran's disability has worsened.  Massie v. Shinseki, 724 F.3d 1325, 1328-29 (Fed. Cir. 2013) (explaining that any other interpretation would "would make no sense, because under that reading any subsequent medical record could trigger an informal claim under § 3.157(b)(1).")

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.  

Unless a claimant relied to her detriment on a misleading ("defective") notice, a claim will be deemed abandoned even if the VA notice letter did not adequately inform the claimant of the consequences of not responding to a VA request for information or evidence within one year.  Jernigan v. Shinseki, 25 Vet. App. 220, 230-31 (2012) (quoting Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) ("the abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements.  The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.")).

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing; the right to initiate an appeal by filing a Notice of Disagreement (NOD) which will entitle the individual to a Statement of the Case (SOC) for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected.  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 C.F.R. § 3.103(f).  

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  

In making all determinations the Board must consider all of the evidence, including all evidence received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (quoting 38 U.S.C. § 5107(b)).

Discussion

In this case, the appeal must be denied on the following grounds.   

(1) Entitlement Arose

Reviewing the entire historical record, it now appears that a compensable disability picture first manifested at some point in time prior to March 2010.  See, e.g., Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  The Veteran's current compensable disability evaluation, effective from March 15, 2010, was assigned from the date he filed a claim for an increased rating.  Implicit in this assignment is the RO's determination that a compensable disability level arose prior to that time.  See, e.g., 38 C.F.R. § 3.400(o).  Also informing this question, the Board assigned a 20 percent rating in its September 2014 decision, but determined that it was not factually ascertainable that the increase in disability occurred during the one-year look back period prior to the March 2010 claim.  In light of this background, the Board will assume for the limited purpose of resolving the instant appeal that a compensable level of disability most likely arose prior to the current effective date of March 15, 2010.  

(2) Date of Claim

Determinative to the outcome of this appeal, the claim for an earlier effective date must be denied because the claims file does not establish a non-final claim pending prior to March 15, 2010.  Stated differently, the claims file shows that the Veteran filed multiple claims prior to March 15, 2010, but all of those claims became final.  

He filed an original claim of service connection in August 1976, which was granted in an April 1977 rating decision.  An initial 10 percent rating was assigned from August 28, 1976.  Approximately one year and seven months later, he filed a statement asking to have "a rerating of my service connected disability."  As a consequence of this request, a VA examination was conducted in June 1979.  The RO then issued a rating decision in August 1979, which reduced the disability rating from 10 percent to noncompensable (0 percent) effective retroactively from April 1, 1979.  (The reasons given for this reduction are that the Veteran failed to report to a VA examination, which is not entirely accurate.  Although he did fail to report to an earlier VA examination scheduled, the examination was rescheduled-and conducted-in June 1979.)  Notice of this decision was mailed to the Veteran in August 1979.  

The Veteran did not file any further correspondence or pertinent evidence within the time limit for appealing the reduction.  Absent a motion alleging clear and unmistakable error in the RO's August 1979 decision, which the Veteran has not filed, this reduction in disability rating from 10 percent to noncompensable is final, and the propriety of that reduction cannot be considered by the Board at this time.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103; see also 38 C.F.R. § 3.156(b).  

After August 1979, the Veteran next filed informal request for an increased rating in August 1981.  A VA examination was conducted in February 1982, and the RO issued a decision denying the claim in March 1982 on that basis that "Your service connected peptic ulcer remain[ed] evaluated as 0% disabling."  Again here, the Veteran did not file any further correspondence or pertinent evidence within the time limit for appealing the reduction.  Accordingly, as with the August 1979 decision, it is outside the Board's jurisdictional authority to review the correctness of the decision made at that time.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b).  

Thereafter, the Veteran continued to intermittently file informal claims for an increased rating.  These claims were filed in August 1984, November 1988, and March 1995.  Decisions denying the first two informal claims were issued in September 1984 and March 1989, respectively.  The last claim filed, which was received in March 1995, bears further scrutiny.  

The March 1995 claim consisted of a statement received by VA from his Member of Congress stating that the Veteran "desires assistance to re-open his claim for further consideration."  The Veteran himself wrote "My benefits was cut-off for a chronic illness that is for Life.  //  Please help me reopen my Benefits."  The RO called this Congressman's office two days later.  As documented in a Report of Contact to Congress, the RO informed the Congressman's office that "vet should file claim for increase and inform us as to where he has been treated or provide medical evidence."  There are no further entries in the claims file until September 2009.  

Because the Veteran did not respond to the RO's request for further information, the March 1995 claim must be considered abandoned.  See 38 C.F.R. § 3.158; Jernigan, 25 Vet. App. at 230-31.  By law, because the claim was abandoned, an effective date cannot be established earlier than the date of filing the new claim in March 2010.   See 38 C.F.R. § 3.158(a).

The claims file also contains private treatment records during interim, which could potentially, but do not, provide a basis for inferring an informal claim for an increased disability evaluation.  

Treatment records were obtained from this private doctor, Dr. Bell, first in September 2009 and again in April 2010.  In his March 2010 informal claim, he wrote "I am treated by Dr. Bell."  In connection with a different claim, this private doctor wrote in a May 2014 letter that the Veteran "has been a patient of mine since 2000."  

As a threshold matter, it is important to understand from these statements  that it does not appear the Veteran had any VA treatment during the interim.  Without VA treatment for the disability, there is no basis to infer a pending informal claim pursuant § 3.157(b)(1) on the basis of a report of examination or hospitalization by VA.  

Furthermore, although private treatment records were received in September 2009, which was prior to the March 2010 claim, those treatment records consist only of laboratory testing results.  They are not consistent with a "report of examination" as defined in § 3.157(b) sufficient to constitute an informal claim for an increase.  The private treatment records received in April 2010 likewise cannot constitute a claim for increase.  Not only were those records received after the informal claim had already been filed, but they also do not reflect the results of a specific, particular examination indicating that the condition has worsened.  To the contrary, these medical records, at most, simply list the condition in a problem list indicating its ongoing nature.  Accordingly, the private treatment records cannot qualify as an informal claim under § 3.157(b)(2).  See Massie, 724 F.3d at 1328-29.

In summary, the Veteran's compensable rating was reduced to noncompensable in an August 1979 decision.  That decision, as with all subsequent decisions, is final, thereby resolving any pending claims.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  Most recently, an informal claim was filed in March 1995, but that claim was abandoned.  Because the next claim was not received until March 2010, which is the current effective date, no earlier effective date can be assigned.  See 38 C.F.R. § 3.400(o).  

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the appeal for an effective date earlier than prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring, must be denied.  


ORDER

Service connection for a low back disability, manifested by degenerative changes in the lumbar spine, is granted.  

An effective date prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring, is denied. 
REMAND

The Board above grants service connection for a low back disability.  Assignment of an initial disability evaluation for this disability will impact whether the Veteran satisfies the schedular (percentage) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  

As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After assigning an initial disability rating for the service-connected low back disability and undertaking any further preliminary action needed as to the appeal for a TDIU, readjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  This should include a determination of whether the matter should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) during any time period(s) during which the schedular criteria for a TDIU are not met.  

2.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


